               Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBIN JERSTAD,

                                   Plaintiff,                    Docket No. 1:18-cv-10470

           - against -                                           JURY TRIAL DEMANDED

 NEW YORK VINTNERS LLC

                                   Defendant.


                                            COMPLAINT

          Plaintiff Robin Jerstad (“Jerstad” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant New York Vintners LLC (“NY Vintners” or

“Defendant”) hereby alleges as follows:

                                    NATURE OF THE ACTION

          1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of wine and fried

chicken, owned and registered by Jerstad, a professional photographer. Accordingly, Jerstad

seeks monetary relief under the Copyright Act of the United States, as amended, 17 U.S.C. § 101

et seq.

                                   JURISDICTION AND VENUE

          2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
            Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 2 of 7



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Jerstad is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 13522 Mason Crest Drive,

San Antonio, TX 78280.

       6.      Upon information and belief, NY Vintners is a domestic limited liability company

duly organized and existing under the laws of the State of New York, with a place of business 63

Barclay Street, New York, NY 10007. Upon information and belief NY Vintners is registered

with the New York Department of State Division of Corporations to do business in the State of

New York. At all times material, hereto, NY Vintners has posted an event on a website at the

URL: https://pulsd.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Jerstad photographed wine and fried chicken (the “Photograph”). A true and

correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Jerstad then licensed the Photograph to My San Antonio. On December 22, 2010,

My San Antonio ran an article that featured the Photograph titled Review: Max's Wine Dive. See

URL https://www.mysanantonio.com/life/food/article/Review-Max-s-Wine-Dive-904637.php.

Jerstad’s name was featured in a gutter credit identifying him as the photographer of the

Photograph. A true and correct copy of the article is attached hereto as Exhibit B.
             Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 3 of 7



       9.       Jerstad is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-077-500 and titled “Jerstad_Fried Chicken, 12_22_10.jpg.” See

Exhibit C.

       B.       Defendant’s Infringing Activities

       11.      NY Vintners posted an event on the Website titled Wine Education Classes where

NY Vintners was promoting their $39 One Wine and Food Class. See URL

https://pulsd.com/new-york/promotions/new-york-vintners-wine-education-classes. The posting

prominently featured the Photograph. A screenshot copy of the posting with the Photograph is

attached hereto as Exhibit D.

       12.      NY Vintners did not license the Photograph from Plaintiff for its posting, nor did

NY Vintners have Plaintiff’s permission or consent to publish the Photograph on the Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.      Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.      NY Vintners infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. NY Vintners is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.
            Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 4 of 7



          15.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          16.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.


                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

          18.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          19.   Upon information and belief, in its article on the Website, Defendant copied the

Photograph from My San Antonio which contained a gutter credit underneath the Photograph

stating, “Photo by Robin Jerstad” and placed it on its Website without the gutter credit.

          20.   Upon information and belief, NY Vintners intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

          21.   The conduct of NY Vintners violates 17 U.S.C. § 1202(b).

          22.   Upon information and belief, NY Vintners’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.
            Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 5 of 7



       23.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by NY Vintners intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. NY Vintners also knew, or should have known, that such falsification, alteration

and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyright in the Photograph.

       24.     As a result of the wrongful conduct of NY Vintners as alleged herein, Plaintiff is

entitled to recover from NY Vintners the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by NY Vintners because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       25.     Alternatively, Plaintiff may elect to recover from NY Vintners statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant NY Vintners be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant NY Vintners be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;
            Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 6 of 7



       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);

       7.      That Plaintiff be awarded punitive damages for copyright infringements;

       8.      That Plaintiff be awarded attorney’s fees and costs;

       9.      That Plaintiff be awarded pre-judgment interest; and

       10.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       November 11, 2018
                                                             LIEBOWITZ LAW FIRM, PLLC
                                                             By: /s/Richard Liebowitz
                                                             Richard Liebowitz
                                                             11 Sunrise Plaza, Suite 305
                                                             Valley Stream, New York 11580
                                                             Tel: (516) 233-1660
Case 1:18-cv-10470-JGK Document 1 Filed 11/11/18 Page 7 of 7



                                      RL@LiebowitzLawFirm.com

                                      Attorneys for Plaintiff Robin Jerstad
